STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                               NO.   2021    KW     1352


VERSUS


JIMMY      WRIGHT                                                      DECEMBER      30,    2021




In   Re:         Jimmy       Wright,       applying    for   supervisory        writs,           16th
                 Judicial      District       Court,    Parish    of    St.   Mary,        No.    12-
                 188, 088.




BEFORE:          WHIPPLE,      C. J.,   PENZATO   AND   HESTER,    JJ.


        WRIT DENIED.


                                                VGW
                                                AHP

                                                CHH




COURT      OF   APPEAL,      FIRST    CIRCUIT




        DEPUTY     CLERK      OF   COURT
                 FOR   THE    COURT